Case 1:18-cr-00457-AJT Document 312-1 Filed 07/14/19 Page 1 of 3 PagelD# 3388

AO 110 (Rev. 06/09) Subpoena to Testify Before a Grand Jury

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia

SUBPOENA TO TESTIFY BEFORE A GRAND JURY
Flynn IntelGroup _-
44 Canal Center Plaza
Alexandria, VA 22314
Attn: Custodian of Records for Flynn Intel Group
c/o Robert Kelner, Covington & Burling, LLP

To:

YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown
below to testify before the court’s grand jury. When you arrive, you must remain at the court until the judge or a court

officer allows you to leave.

 

Date and Time: April 27, 2017 9:30 AM

 

 

 

 

Place:
“* U.S. District Court .
‘401 Courthouse Square

Alexandria, VA 22314

 

 

 

: _ You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable}i>. 25° : )

See Attachment.

CLERK OF COURT ~~

Date: Lp

Signaturé of Clerk or Deputy: Clerk

 

The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attorney, who

requests this subpoena, arg...
q P William M. Sloan, AUSA.
Office of the United States Attorney
Justin W. Williams United States Attorney's Building

2100 Jamieson Avenue
Alexandria, Virginia 22314 (703) 299-3700

 
Case 1:18-cr-00457-AJT Document 312-1 Filed 07/14/19 Page 2 of 3 PagelD# 3389

Flynn Intel Group

44 Canal Center Plaza
Alexandria, VA 22314
Attn: Custodian of Records

c/o Robert K. Kelner
Covington & Burling LLP
One CityCenter

850 Tenth Street, NW
Washington, DC 20001-4956
rkelner@cov.com

ATTACHMENT — Flynn Intel Group

Please provide any and all documents and physical objects currently in the possession, custody,
or control of Flynn Intel Group (“FIG”), including but not limited to contracts, bank records,
communications (whether paper or electronic (email)) and attachments, internal memoranda, and
any drafts thereof, relating to:

Le Articles of Incorporation;
2 Documentation or charts reflecting organizational structure;
Se Names of all employees, shareholders, members of the Board of Directors,

including their title, roles/responsibilities, including contact information;

4. All contracts or written agreements with employees, stockholders, members of the
Board of Directors, or members of the laboratory team;

Bs Payroll records;

6. Names of all FIG clients, including contact information;
1 All contracts or written agreements between FIG and its clients;
8. All financial holdings/bank accounts/transactions associated with FIG, including

corporate business accounts, credit/charge accounts, and any assets and liabilities;

9. Names of third party service providers (including S.G.R. LLC Government
Relations and Lobbying, Sphere Consulting, Operational Behavioral Services,
White Canvas Group, consultants, editors, public relations firms, and research
firms) utilized by FIG or its third party service providers, including contact
information;

Page 1 of 2
Case 1:18-cr-00457-AJT Document 312-1 Filed 07/14/19 Page 3 of 3 PagelD# 3390

10.

ii,

[2,

13.

14.

13.

All contracts or written agreements between FIG and third party service
providers;

Any records, research, payments, invoices, communications, correspondence, or
internal memoranda (including related drafts thereof) relating to FIG’s work for
or interactions with Inovo BV;

Any records, research, payments, invoices, communications, correspondence, or
internal memoranda (including related drafts thereof) relating to FIG’s work for
or interactions with Ekim Alptekin;

Any records, research, payments, invoices, communications, correspondence, or
internal memoranda (including related drafts thereof) relating to FIG’s work for
or interactions with Ibrahim Kurtulus;

Any records, research, payments, invoices, communications, correspondence, or
internal memoranda (including related drafts thereof) relating to FIG’s work for
or interactions with individuals associated with the government of the Republic of
Turkey.

Any records, research, payments, invoices, communications, correspondence, or
internal memoranda (including related drafts thereof) relating to articles
(published, unpublished, or contemplated) relating to research conducted for
Inovo BV or the Republic of Turkey.

IN LIEU OF APPEARANCE, RECORDS MAY BE SENT TO:

United States Attorney’s Office

Eastern District of Virginia

ATTN: William M. Sloan, Assistant U.S. Attorney
2100 Jamieson Ave.

Alexandria, VA 22314

Phone: (703) 299-3700

Fax: (703) 837-8242

Email: william.sloan2@usdoj.gov

Page 2 of 2
